JOHNSEN, C.J.,
specially concurring:
¶ 411 concur with the majority’s opinion in every respect except for its conclusion that whether certain claims are subject to arbitration is a question concerning the existence of an arbitration agreement, and therefore is a matter to be decided by the court rather than by an arbitrator. In my view, the question is not whether there exists an arbitration agreement that covers claims arising from the last two admissions. Instead, the question is whether claims arising from the last two admissions are arbitrable under the terms of the two agreements that Dueñas executed. Put differently, the question is whether those claims fall within the scope of the agreements Dueñas executed in connection with the first two admissions. As the majority acknowledges, ¶ 33, the parties to the arbitration agreements agreed that questions of arbitrability would be reserved to the arbitrator. See Brake Masters Systems, Inc. v. Gabbay, 206 Ariz. 360, 78 P.3d 1081 (App. 2003) (enforcing parties’ agreement that arbitrator would determine whether claims were arbitrable). Under the agreements the parties executed, therefore, the scope of those agreements — whether they covered a particular claim — was for the arbitrator to decide, not for the court. Neither party, however, has questioned the authority of the superior court or this court to decide arbitrability. Because both have waived the right to have the arbitrator decide the question, we may do so. I fully concur in the majority’s analysis of the arbitrability of claims arising from Aspeitia’s final two admissions, and agree with the majority that those claims do not fall within the scope of the arbitration agreements Dueñas executed in connection with the first two admissions.